Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20170346185) in view of Sakshi, “The Characteristics of Electromagnetically Coupled Two Layered Dielectric Loaded Patch Antenna”, International Journal of Electromagnetics and Applications 2013, pages 43-64.
Regarding claim 1, Wang discloses in Figure 27, a substrate having an antenna comprising:
a substrate layer (150a-150c), the substrate layer being a multilayer structure;
a lower antenna element (140) that is disposed in the substrate layer;
an antenna-holding layer (150e) that is stacked on an upper surface of the substrate layer (150a-150c); and
an upper antenna element (125a) that is disposed in the antenna-holding layer and that faces an upper surface of the lower antenna element (140),
wherein a lower surface, a side surface, and an upper surface of the upper antenna element (125a) are covered by the antenna-holding layer (150e), and
wherein the substrate layer (150a-150c) further includes one or more wiring lines (162) that are completely disposed therein and that are disposed below the lower antenna element (140).
Wang does not disclose the substrate including a ceramic or resin material; and wherein the antenna-holding layer is composed of a dielectric material having a relative dielectric constant lower than a relative dielectric constant of the substrate layer. 
Sakshi discloses in Figures 1 and 3, the substrate including a ceramic or resin material (“Roger RO4232”, see page labeled 44, Section 2. Antenna Design); and 
wherein the antenna-holding layer (dielectric loading) is composed of a dielectric material having a relative dielectric constant (                        
                            ε
                            r
                            1
                            =
                            2.2
                            ,
                             
                            s
                            e
                            e
                             
                            p
                            a
                            g
                            e
                             
                            l
                            a
                            b
                            e
                            l
                            e
                            d
                             
                            45
                            ,
                             
                            C
                            a
                            s
                            e
                             
                            2
                        
                    ) lower than a relative dielectric constant                         
                            (
                            ε
                            r
                            =
                            3.2
                            ;
                             
                            s
                            e
                            e
                             
                            p
                            a
                            g
                            e
                             
                            l
                            a
                            b
                            e
                            l
                            e
                            d
                             
                            44
                            ,
                             
                            s
                            e
                            c
                            t
                            i
                            o
                            n
                             
                            2
                            .
                             
                            A
                            n
                            t
                            e
                            n
                            n
                            a
                             
                            D
                            e
                            s
                            i
                            g
                            n
                        
                    ) of the substrate layer (dielectric material). 
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the substrate and antenna-holding layer of Wang with the substrate and antenna-holding layer as taught by Sakshi to increase gain and bandwidth of the antenna. Therefore, to employ having the substrate and antenna-holding layer as claimed invention would have been obvious to person skill in the art.
Regarding claims 10-12 and 18, as applied to claim 1, Wang discloses in Figure 27,
wherein the upper surface of the lower antenna element (140) is covered by the substrate layer (150a-150c);
an antenna module comprising: the substrate according to Claim 1; and
an electronic component (114) that is mounted on the substrate;
wherein the electronic component (114) is mounted on a lower surface (150a) of the substrate layer (150a-150c);
wherein the one or more wiring lines (162) are disposed above the electronic component (114).

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sakshi and further in view of Yosui et al (US 2015/0188228).
Regarding claim 2, Wang/Sakshi disclose every feature of claimed invention as expressly recited in claim 1, except for 
a degree of surface roughness of the upper surface of the upper antenna element being greater than a degree of surface roughness of the lower surface of the upper antenna element.
Yosui discloses in Figure 2, a degree of surface roughness of the upper surface of the upper antenna element (22) being greater than a degree of surface roughness of the lower surface of the upper antenna element.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the upper antenna element of Wang with the upper antenna element having the surface roughness as taught by Yosui to increase join strength between antenna element and antenna-holding layer. Therefore, to employ having the surface roughness of the upper antenna element as claimed invention would have been obvious to person skill in the art.
Regarding claim 14, as applied to claim 2, Yosui discloses in Figure 2, wherein the antenna-
holding layer includes a first antenna-holding layer (17) that covers the upper surface of the upper
antenna element (22) and a second antenna-holding layer (16) that covers the lower surface of the
upper antenna element (22).
Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sakshi and further in view of Yosui et al (US 2015/0138030).
Regarding claims 3 and 9, Wang/Sakshi disclose every feature of claimed invention as expressly recited in claim 1, except for wherein the upper antenna element has a reversely tapered shape, an upper surface of the reversely tapered shape of the upper antenna element has an area smaller than an area of a lower surface of the reversely tapered shape of the upper antenna element.
Yosui discloses in Figure 3, wherein the upper antenna element (15) has a reversely tapered
shape, an upper surface of the reversely tapered shape of the upper antenna element has an area
smaller than an area of a lower surface of the reversely tapered shape of the upper antenna element.
It would have been obvious to one having ordinary skill in the art before the time the invention
was made to modify the shape of the upper antenna element of Wang with the shape of the antenna element as taught by Yosui to increase join strength between the antenna element and the antenna-holding layer. Therefore, to employ having the antenna element as claimed invention would have been obvious to person skill in the art.
Regarding claim 15, as applied to claim 13, Yosui discloses, in Figure 3,
wherein the antenna-holding layer includes a first antenna-holding layer (20) that covers the
upper surface of the upper antenna element and a second antenna-holding layer (10) that covers the
lower surface of the upper antenna element.
Claims 4-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Sakshi in view of Yosui et al. (US 2015/0188228).
Regarding claim 4, as applied to claim 1, Sakshi discloses in Figure 4,
wherein the antenna-holding layer includes a first antenna-holding layer (                        
                            ε
                            r
                            2
                        
                    ) and a second antenna-holding layer (                        
                            ε
                            r
                            1
                        
                    ).
Sakshi does not disclose the first antenna-holding layer covering the upper surface of the upper antenna element and the second antenna-holding layer covering the lower surface of the upper antenna element.
Yosui discloses in Figure 2, the first antenna-holding layer (17) covering the upper surface of the upper antenna element (22) and the second antenna-holding layer (16) covering the lower surface of the upper antenna element (22).
It would have been obvious to one having ordinary skill in the at before the time the invention was made to modify the antenna-holding layer of Wang/Sakshi with the antenna-holding layer as taught by Yosui to increase join strength for the antenna element. Therefore, to employ having the antenna-holding layer as claimed invention would have been obvious to person skill in the art.
	Regarding claim 5, as applied to claim 4, Yosui discloses in Figure 2 and par. 0031, 
wherein a part of the upper antenna element (22) is embedded in the second antenna-holding layer (16).
Regarding claims 6 and 16, Yosui disclose in Figure 2 and par. 0031, 
wherein the first antenna-holding layer (17) is composed of the same material (resin sheet, par. 0031) as a material of the second antenna-holding layer (16).
Regarding claims 7 and 17, Wang and Sakshi disclose every feature of claimed invention except for the first antenna-holding layer being composed of a material that differs from a material of the second antenna-holding layer. However, such difference is not patentable.  It would have been obvious to one having ordinary skill in the art before the time the invention was made to select material for the first and second antenna-holding layers being different material for optimal antenna gain. Therefore, to employ having the material as claimed invention would have been obvious to person skill in the art.
Regarding claim 8, as applied to claim 7, Sakshi discloses in Figure 4, wherein a relative dielectric constant                         
                            (
                            ε
                            r
                            2
                            )
                             
                        
                    of the first antenna-holding layer is higher than a relative dielectric constant                         
                            (
                            ε
                            r
                            1
                            )
                             
                        
                    of the second antenna-holding layer (see page labeled 45, Section D. Stacked Patch Antenna with Double Loading, Case 1).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Sakshi in
view of Yosui et al (US 2015/0188228, hereinafter “Yosui ‘228”) and further in view of Yosui et al (US
2015/0138030), hereinafter “Yosui ‘030”.
Regarding claim 13, Yosui ‘228 discloses every feature of claimed invention as expressly recited in claim 2, except for wherein the upper antenna element has a reversely tapered shape, an upper surface of the reversely tapered shape of the upper antenna element has an area smaller than an area of a lower surface of the reversely tapered shape of the upper antenna element.
Yosui ’030 discloses in Fig. 3, the upper antenna element (15), an upper surface of the reversely
tapered shape of the upper antenna element has an area smaller than an area of a lower surface of the
reversely tapered shape of the upper antenna element.
It would have been obvious to one having ordinary skill in the art before the time the invention
was made to modify the shape of the upper antenna element of Wang as taught by Yosui ’030 to increase join strength for the antenna element. Therefore, to employ having the shape of the antenna element as claimed invention would have been obvious to person skill in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845